Exhibit ARTICLES OF INCORPORATION OF CYBER INFORMATIX, INC. The undersigned subscriber to these Articles of Incorporation is a natural person competent to contract and hereby form a Corporation for profit under the Chapter 78 of the Nevada Revised Statutes. ARTICLE 1 - NAME The name of the Corporation is CYBER INFORMATIX, INC., (hereinafter, "Corporation"). ARTICLE 2 - INITIAL AGENT FOR SERVICE OF PROCESS The name of this Corporation's initial agent for service of process is Spiegel & Utrera, P.A. at 1785 East Sahara Avenue, Suite 490, Las Vegas, Nevada89104. ARTICLE 3 - CORPORATE
